     Case 1:19-cv-01035-KD-B Document 14 Filed 08/28/20 Page 1 of 1                     PageID #: 85


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

ANGEL RIVERA,                                        )
    Plaintiff,                                       )
                                                     )
v.                                                   )         CIVIL ACTION 1:19-01035-KD-B
                                                     )
WARDEN RAYBON, et al.,                               )
    Defendants.                                      )

                                                ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge (Doc.

13) made under 28 U.S.C. § 636(b)(1)(B) and dated July 29, 2020, is ADOPTED as the opinion of this

Court. Accordingly, it is ORDERED that the (1) spraying claims against Defendants Smith and McNeal

are DISMISSED as duplicative; (2) the remaining claims in this action, including those claims against

Defendant Raybon, are DISMISSED, prior to service of process, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim upon which relief may be granted; and (3) this action is

DISMISSED without prejudice for failure to comply with the Court’s order.

       DONE and ORDERED this the 28th day of August 2020.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
